MEMORANDUM**
1. In denying Parmar’s asylum claim, the BIA concluded that Parmar had failed to show an objective basis for a well-founded fear of persecution. Because the record does not compel a contrary conclusion, the BIA’s findings are supported by substantial evidence. See Gu v. Gonzales, 454 F.3d 1014, 1018 (9th Cir.2006).
2. Because Parmar failed to satisfy the lower standard of proof required to establish eligibility for asylum, she necessarily failed to satisfy the more stringent standard for withholding of removal. See Mansour v. Ashcroft, 390 F.3d 667, 673 (9th Cir.2004).
3. Parmar’s due process rights were not violated because there is no evidence in the record that the IJ was biased against Parmar, or that Parmar was prejudiced. See Ibarra-Flores v. Gonzales, 439 F.3d 614, 620-21 (9th Cir.2006).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.